


110 HR 1168 IH: Foreign Felon Gun Prohibition Act of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1168
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  extend the firearm and ammunition prohibitions applicable to convicted felons
		  to those convicted in a foreign court.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Felon Gun Prohibition Act of
			 2007.
		2.Extension of
			 firearm and ammunition prohibitions applicable to convicted felons to those
			 convicted in a foreign courtSection 922 of title 18, United States Code,
			 is amended—
			(1)in subsection
			 (d)(1), by inserting , including any foreign court, after
			 court; and
			(2)in subsection
			 (g)(1), by striking court of, and inserting court,
			 including any foreign court, of.
			
